FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  February 9, 2011
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                     Clerk of Court
                                  TENTH CIRCUIT



 GABRIEL A. MARTINEZ,

                 Petitioner-Appellant,                    No. 10-1430
          v.                                (D.C. No. 1:08-CV-01220-CMA-MEH)
 ROBERT KURTZ, Warden of                                    (D. Colo.)
 C.D.O.C., and THE ATTORNEY
 GENERAL OF THE STATE OF
 COLORADO,

                 Respondents-Appellees.


               ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before KELLY, McKAY, and LUCERO, Circuit Judges.



      Petitioner seeks a certificate of appealability to appeal the district court’s

denial of his 28 U.S.C. § 2254 habeas petition. Following a jury trial, Petitioner

was convicted on drug and child pornography charges. He was also convicted on

a special offender charge based on a firearm that was found in close proximity to

the methamphetamine in his bedroom. On direct appeal, Petitioner alleged

several grounds for relief, including a Fourth Amendment claim, an overbreadth


      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
and void-for-vagueness challenge to the special offender statute, and claims of

insufficient evidence as to the child pornography and methamphetamine

manufacturing charges. The Colorado Court of Appeals considered and rejected

all of these arguments in a lengthy published opinion, see People v. Martinez, 165

P.3d 907 (Colo. App. 2007), and the Colorado Supreme Court denied certiorari.

      Petitioner then filed the instant federal habeas petition, in which he raised

the same grounds for relief. The magistrate judge concluded that Petitioner had

not established that he was entitled to federal habeas relief under the controlling

standards set forth in 28 U.S.C. § 2254. The district court agreed and accordingly

dismissed Petitioner’s habeas petition.

      After carefully reviewing Petitioner’s filings and the record on appeal, we

conclude that reasonable jurists would not debate whether the district court erred

in dismissing the petition. See Slack v. McDaniel, 529 U.S. 473, 484 (2000). For

substantially the same reasons discussed at length by the state appellate court, the

magistrate judge, and the federal district court, we DENY the application for a

certificate of appealability and DISMISS the appeal.

                                                ENTERED FOR THE COURT


                                                Monroe G. McKay
                                                Circuit Judge




                                          -2-